[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR RECONSIDERATION AND FOR ARTICULATION, #178  #178.01
I. FACTS
On March 10, 1992, this court, Spallone, J., granted the application of the plaintiff, Montchanin Management Corporation, for a prejudgment remedy against the defendant, Bonded Technology, Inc. See Order, #139. Subsequently, the defendant moved to vacate, dissolve or modify the prejudgment remedy. See Motion, #171. The court, Austin, J., denied this motion of June 3, 1992.
The defendant now moves the court to reconsider its ruling of June 3, 1992 denying the motion to vacate, dissolve or modify the prejudgment remedy against the court decline to reconsider its ruling on the motion to modify or should the court reconsider and affirm its ruling, the defendant also moves the court to articulate its reasons for its denial, so that a proper record for appeal will be preserved.
II. DISCUSSION
    Although it may be true that no statute or trial court rule of practice specifically authorizes the filing of a motion to reargue following the rendering of judgment, it has long been recognized to be within the inherent power of the trial court to determine whether such a motion should be considered, and, if so, to act on the motion. See Springfield-Dewitt Gardens, Inc. v. Wood, CT Page 6340  143 Conn. 708, 709 n. 1, 125 A.2d 488 (1956).
K. A. Thompson Electric Co. v. Wesco, Inc., 24 Conn. App. 758, ___, A.2d (1991).
It is determined by this court that the court should decline to exercise its discretion to reconsider its decision. Additionally, because a ruling on a motion to modify a prejudgment remedy is not appealable; see General Statutes Sec. 52-2781; it is further determined that the court declines to articulate its reasons for its ruling of June 3, 1992.
III. CONCLUSION
Having made the determinations in the discussion above, it is hereby ordered that the Motion for Reconsideration is denied, and the Motion for Articulation is denied.
It is so ordered.
AUSTIN, J.